This is a companion appeal to the case of Metropolitan Life Insurance Co. v. Richard E. Richter, 182 Okla. 446,78 P.2d 307, this day decided. The parties and the subject matter are the same and the contentions of the plaintiff in error are the same as those which were presented in the above case and decided therein adversely to the plaintiff in error, and what has therein been said applies to the record here. There is no error of law or fact presented.
The judgment of the trial court is affirmed.
OSBORN, C. J., BAYLESS, V. C. J., and WELCH, CORN, and HURST, JJ., concur.